Citation Nr: 0810260	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  05-07 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for persistent daytime 
hypersomnolence.

2.  Entitlement to service connection for bilateral visual 
impairment with retinal scarring.

3.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected bilateral restless leg 
syndrome.

4.  Entitlement a compensable evaluation for service-
connected residuals of the right fifth metacarpal status post 
open reduction internal fixation until April 4, 2005 and an 
evaluation in excess of 20 percent effective April 5, 2005.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from June 1981 to June 
2001.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2002 rating decision of the RO.  Regarding 
the increased rating issues herein, the veteran is contesting 
the initial ratings assigned.  The RO initially assigned a 
noncompensable rating to the service-connected right fifth 
metacarpal disability.  That rating was increased to 20 
percent by November 2006 rating decision.  A decision 
awarding a higher rating, but less that the maximum available 
benefit does not abrogate the pending appeal.  AB v. Brown, 6 
Vet. App. 35, 38 (1993).  Thus, this matter continues before 
the Board.

In January 2008, the veteran testified at a hearing before 
the undersigned at the RO.

At his hearing, the veteran withdrew his appeal regarding the 
issues of entitlement to service connection for left eye 
ptosis, chronic pain and stiffness of the fingers 
bilaterally, chronic pain and stiffness of the toes 
bilaterally, bilateral chronic knee pain, scars of the knees 
bilaterally, liver damage from hepatitis A and hepatitis B, 
anemia, and chronic epitaxis and entitlement to an initial 
rating in excess of zero percent for service-connected head 
trauma with a temporal laceration.

The issues of entitlement to service connection for daytime 
hypersomnolence, entitlement to service connection for 
bilateral visual impairment with retinal scarring, and 
entitlement to an evaluation in excess of 10 percent for 
service-connected restless leg syndrome are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

Residuals of the right fifth metacarpal status post open 
reduction internal fixation were manifested by no more than 
right hand paresthesias from July 1, 2001 to April 4, 2005 
and by no more than a mild disability picture from April 5, 
2005.


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation of 20 
percent, but no higher, for the veteran's service-connected 
residuals of the right fifth metacarpal status post open 
reduction internal fixation have been met from July 1, 2001 
to April 4, 2005, and the criteria for an evaluation in 
excess of 20 percent have not been met from April 5, 2005.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 4.3, 4.7, 
4.20, 4.71a, 4.124a, Diagnostic Code 5227-8514 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

Here, the veteran is challenging the initial evaluation and 
effective date assigned following the grant of service 
connection.  In Dingess, the Court held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008).   
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the veteran in June 2002, March 2006, and March 2007 
that fully addressed all four notice elements and sent prior 
to the initial AOJ decision in this matter.  The letters 
informed the veteran of what evidence was required to 
substantiate the claim and of the veteran's and VA's 
respective duties for obtaining evidence.  The veteran was 
also asked to submit evidence and/or information in his 
possession to the AOJ.

The VCAA duty to notify has not been satisfied with respect 
to the following notice elements outlined in Vazquez-Flores.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, No. 05-0355, slip op. at 12 (U.S. Vet. App. January 
30, 2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F.3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial."  
Vazquez-Flores v. Peake, No. 05-0355, slip op. at 9 (U.S. 
Vet. App. January 30, 2008).

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication because the 
veteran was informed of the relevant regulations in the 
January 2005 statement of the case, and he has not expressed 
any confusion or lack of understanding since that time.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  In this case, a medical 
opinion was obtained.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service medical 
records, the veteran was provided an opportunity to set forth 
his contentions during a hearing before the undersigned 
Veterans Law Judge.  The veteran was afforded a VA medical 
examination in April 2005.  Significantly, neither the 
veteran nor his representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  Hence, no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist the veteran in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 4.3.  When the positive and negative 
evidence as to a claim is in approximate balance, thereby 
creating a reasonable doubt as to the merits of a claim, the 
claimant prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).  If the Board determines that the preponderance 
of the evidence is against the claim, it has necessarily 
found that the evidence is not in approximate balance, and 
the benefit of the doubt rule is inapplicable.  Id. at 1365.

Discussion

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

When a disability not specifically provided for in the rating 
schedule is encountered, it will be rated under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20.

The veteran's service-connected residuals of the right fifth 
metacarpal status post open reduction internal fixation has 
been rated zero percent disabling by the RO before April 5, 
2005 and 20 percent disabling effective April 5, 2005 under 
the provisions of Diagnostic Code 5227-8514.  4.20, 4.71a, 
4.124a.  

VA's criteria for evaluating finger injuries were revised, 
effective August 26, 2002, during the initial evaluation 
period.  As explained below, the veteran's finger disability 
does not warrant a compensable rating under the former or 
current criteria.

The former rating criteria provided a noncompensable 
disability rating for ankylosis of any finger other than the 
thumb, index finger, or middle finger.  38 C.F.R. § 4.71a, 
Diagnostic Code 5227 (2002).  The former criteria also 
provided that extremely unfavorable ankylosis would be rated 
as amputation under Diagnostic Codes 5152 through 5156.

The new criteria provide for a noncompensable evaluation for 
ankylosis of the little finger, whether it is favorable or 
unfavorable.  38 C.F.R. § 4.71a, Diagnostic Code 5227 
(effective from August 26, 2002).  Again, a noncompensable 
rating is the only schedular rating available for this 
disorder.  The rating schedule indicates that VA can also 
consider whether evaluation as amputation is warranted and 
whether an additional evaluation is warranted for resulting 
limitation of motion of other digits or interference with 
overall function of the hand.  Id.

The new rating criteria also provide evaluations for 
limitation of motion of fingers.  For the little finger, the 
only schedular rating provided is a noncompensable rating for 
any degree of limitation of motion, whether it affects the 
minor or the major hand.  38 C.F.R. § 4.71a, Diagnostic Code 
5230 (2007).

Under 38 C.F.R. § 4.124a Diagnostic Code 8514, a 70 percent 
rating is assigned for complete paralysis of the radial nerve 
with manifestations such as drop of the hand and fingers; or 
with the wrist and fingers perpetually flexed; or with the 
thumb adducted falling within the line of the outer border of 
the index finger; or inability to extend the hand at the 
wrist, extend the proximal phalanges of the fingers, extend 
the thumb, or make lateral movement in the wrist; with 
supination of the hand or extension or flexion of the elbow 
weakened; or loss of synergic motion of the extensors 
seriously impairing hand grip.  Id.  Ratings of 50 percent, 
30 percent, and 20 percent are assigned for severe, moderate, 
and mild incomplete paralysis of the radial nerve, 
respectively.  Id.

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See Note at "Diseases 
of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

Just prior to retirement in November 2000, the veteran 
reported numbness of the right hand, and paresthesias of the 
right hand were said to be likely secondary to nerve damage 
from 1986 right little finger injury and subsequent surgery.

On April 2005 VA orthopedic examination report, the examiner 
indicated that in 1986, the veteran slipped on ice and 
sustained a right fifth metacarpal fracture.  The fracture 
was immobilized with open reduction and placed in a cast.  It 
was not, however, healing properly, and pins were put in 
place for six months.  The veteran reported that there was 
residual numbness of the right third, fourth, and fifth 
fingers, and right hand grip was reduced by 20 percent.  As a 
consequence, the veteran could not fire a handgun, bowl, play 
sports, and wore a brace to bed.  Objective examination of 
the right fifth finger revealed a scar on the right wrist 
that was four centimeters in length and well healed.  Range 
of motion of the finger was normal, but right hand grip was 
reduced by 20 percent.  There was some pain on palpation of 
the right wrist, but right wrist range of motion was normal.  
Range of motion of the fingers was normal.  There was 
diminished sensation of the right fifth finger, fourth 
finger, and third finger.  The examiner diagnosed residuals 
of a right fifth finger fracture with open reduction, 
internal fixation, and subsequent placement of pins with the 
result of right hand weakness and numbness of the right 
third, fourth, and fifth fingers constituting a minimal 
disability picture and no progression.  

Based on the foregoing evidence, it appears that a 
compensable evaluation under Diagnostic Code 5227 is not 
warranted at any time and under any version of that or other 
potentially applicable regulations.  The evidence reflects no 
symptoms commensurate with amputation of the right fifth 
finger, and the other applicable provisions warrant no more 
than a zero percent evaluation.

Under Diagnostic Code 8514, a 20 percent evaluation is 
warranted from July 1, 2001, namely, both before and after 
April 5, 2005.  During both periods of time, the evidence has 
shown numbness of the right hand and perhaps some weakness 
and impaired grip.  However, as the disability has been 
objectively characterized as minimal and nothing more, a 30 
percent evaluation is not for application at any time during 
the appellate period.  38 C.F.R. § 4.124a, Diagnostic Code 
8514; Fenderson, supra.  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  Because 
the foregoing manifestations have not been objectively found, 
no additional compensation is warranted under the above 
provisions.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1) (2007).  In this regard, the Board 
finds that there has been no showing by the veteran that the 
service connected right fifth finger disability has resulted 
in marked interference with employment or necessitated 
frequent periods of hospitalization.  Under these 
circumstances, the Board finds that the veteran has not 
demonstrated marked interference with employment so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant an 
even more favorable decision.


ORDER

A 20 percent evaluation for service-connected residuals of 
the right fifth metacarpal status post open reduction 
internal fixation is warranted from July 1, 2001 to April 4, 
2005 subjective to the law and regulations governing the 
payment of VA monetary benefits.

An evaluation in excess of 20 percent for service-connected 
residuals of the right fifth metacarpal status post open 
reduction internal fixation beginning April 5, 2005 is 
denied.




REMAND

The veteran's January 2008 hearing testimony reveals that he 
has sought medical treatment related to the issues still on 
appeal.  Records of that treatment have not been associated 
with the claims file.  He is receiving regular treatment for 
restless leg syndrome that could also shed light on the 
hypersomnolence claim, and he has indicated that his eyes 
were examined in the past year.  It is clear that some of 
this medical treatment has taken place at private facilities.  
Other treatment was provided in Dallas and Houston, but the 
record is not entirely clear as to whether that treatment has 
been provided by VA or by a private facility.  The veteran 
has received private medical treatment by one Dr. Bucan in 
Flower Mound, Texas.  After ascertaining where other 
treatment for the eyes, restless leg syndrome, and 
hypersomnolence has taken place, the RO should obtain any 
necessary release and make efforts to associate those records 
with the claims file.

The RO must send the veteran corrective notice regarding VCAA 
that incorporates the mandates contained in Vazquez-Flores.  

In Vazquez-Flores, the Court held that with respect to 
increased rating claims, 38 U.S.C.A. § 5103(a) requires VA to 
notify those claiming VA benefits that to substantiate the 
claim, 

(1) the claimant must provide, or ask the Secretary 
to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability 
and the effect that worsening has on the claimant's 
employment and daily life;
(2) if the Diagnostic Code under which the claimant 
is rated contains criteria necessary for 
entitlement to a higher disability rating that 
would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in 
severity of the disability and the effect of that 
worsening has on the claimant's employment and 
daily life (such as a specific measurement or test 
result), the Secretary must provide at least 
general notice of that requirement to the claimant;
(3) the claimant must be notified that, should an 
increase in disability be found, a disability 
rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a 
range in severity of a particular disability from 
0% to as much as 100% (depending on the disability 
involved), based on the nature of the symptoms of 
the condition for which disability compensation is 
being sought, their severity and duration, and 
their impact upon employment and daily life; and
(4) the notice must also provide examples of the 
types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that 
are relevant to establishing entitlement to 
increased compensation-e.g., competent lay 
statements describing symptoms, medical and 
hospitalization records, medical statements, 
employer statements, job application rejections, 
and any other evidence showing an increase in the 
disability or exceptional circumstances relating to 
the disability.  

The corrective VCAA notice must advise the veteran of the 
foregoing, as this matter contains increased a rating claim.  

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Send the veteran a corrective VCAA 
notice that apprises him of the 
information related to increased rating 
claims, as outlined by the Court in 
Velazquez-Flores.  Ask the veteran to 
identify all private and VA medical 
facilities where he has received medical 
treatment for restless leg syndrome, sleep 
apnea, hypersomnolence, and/or the eyes.

2.  After securing the necessary release 
obtain medical records from Dr. Bucan in 
Flower Mound, Texas and any other medical 
facility identified by the veteran where 
treatment has been provided for restless 
leg syndrome, sleep apnea, 
hypersomnolence, and/or the eyes.

3.  Then, readjudicate the issues on 
appeal.  If the benefits sought on appeal 
are not granted to the veteran's 
satisfaction, the veteran and his 
representative should be provided a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.

The veteran has the right to submit additional evidence and 
argument on the  matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


